DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the recitation “the leading arm and the trailing arm of the cutting head assembly of the second cutting ring curve in the same direction as a direction of rotation R”, in lines 1-2, is indefinite as to how the leading arm curves in the direction of rotation when the end of the curve ends in a rearward direction of the rotation.
In claims 13-14, the recitation of “the cutting ring comprises a rear cutting ring” and “the cutting ring comprises a rear cutting ring” is indefinite as to how the single cutting ring from claim 11 has a front ring and a rear ring without sufficient structure claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, and 15-19 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hu (CN209139934).
Regarding claim 11, Hu teaches a cutting ring (1) for a cutting tool, the cutting ring comprising a sleeve member and a plurality of cutting head assemblies (See modified Fig. 2 depicting the sleeve member, and a plurality of cutting head assemblies), each cutting head assembly including a leading arm extending radially outwardly from a rotational axis of the cutting ring (See modified Fig. 2 depicting the leading arm and the rotational axis), a trailing arm extending radially outwardly from the rotational axis of the cutting ring (See modified Fig. 2 depicting the trailing arm), and a cutting head supported by the leading arm and the trailing arm (See Fig. 1 and modified Fig. 2 depicting the leading arm and trailing arm supporting the cutting head), wherein the leading arm of a first cutting head assembly interconnects with the trailing arm of a second, adjacent cutting head assembly to increase an axial, radial and tangential stiffness of the cutting tool, thereby increasing a stiffness to weight ratio of the cutting tool (See modified Fig. 2 depicting the leading arm of the first cutting head assembly and the trailing arm of the second).


    PNG
    media_image1.png
    990
    1054
    media_image1.png
    Greyscale

Regarding claim 12, Hu teaches the cutting ring of Claim 11, wherein the trailing arm of the first cutting head assembly interconnects with a leading arm of a third, adjacent cutting head assembly, thereby increasing an axial, radial and tangential stiffness of the cutting tool (See modified Fig. 2 depicting the trailing arm of the first cutting head assembly connected to the leading arm of the third cutting head assembly).
Regarding claim 15, Hu teaches the cutting ring of Claim 11, wherein the second, adjacent cutting head assembly is upstream of the leading arm of the first cutting head assembly (See modified Fig. 2 depicting the rotational axis and the second cutting head assembly ahead of the leading arm of the first cutting head assembly).
Regarding claim 16, Hu teaches the cutting ring of Claim 15, wherein the third, adjacent cutting head assembly is downstream of the first cutting head assembly (See modified Fig. 2 depicting the third cutting head assembly as behind the first cutting head assembly).
Regarding claim 17, Hu teaches the cutting ring of Claim 11, further comprising a support member extending between the trailing arm of the first cutting head assembly and the trailing arm of the second, adjacent cutting head assembly, wherein the support member increases an axial, radial and tangential stiffness of the cutting tool (See modified Fig. 2 depicting the support member extending between the first cutting head assembly and the second cutting head assembly).
Regarding claim 18, Hu teaches a cutting tool, comprising: a plurality of cutting head assemblies extending radially outward from a rotational axis, RA, of the cutting tool, each cutting head assembly including a leading arm, a trailing arm and a cutting head supported by the leading arm and the trailing arm (See modified Fig. 2 depicting the cutting head assemblies, leading arm, trailing arm, and cutting head); and a support member interconnecting the trailing arm of a first cutting head assembly and the trailing arm of a second, adjacent cutting head assembly (See modified Fig. 2 depicting the support member), wherein the leading arm of the first cutting head assembly interconnects with the trailing arm of the second, adjacent cutting head assembly (See modified Fig. 2 depicting the leading arm of the first cutting head assembly and the trailing arm of the second cutting head assembly), and the trailing arm of the first cutting head assembly interconnects with a leading arm of a third, adjacent cutting head assembly (See modified fig. 2 depicting the trailing arm of the first cutting head assembly and the leading arm of the third cutting head assembly), and wherein the interconnection of the leading and trailing arms along with the support member increases an axial, radial and tangential stiffness of the cutting tool, thereby increasing a stiffness to weight ratio of the cutting tool (See modified Fig. 2 depicting the leading and trailing arms, and support member).
	Regarding claim 19, Hu teaches the cutting tool of Claim 18, wherein the cutting tool comprises a slotting cutter (See paragraph 0004 describing the tool as a slot cutter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN209139934) in view of Kellner (DE102009022051).
Regarding claims 13 -14, Hu teaches the cutting ring of Claim 11, wherein the cutting ring comprises a reamer. See Fig. 1 depicting the cutter 6 with a peripheral cutting edge 61 which is capable of reaming operations. However, Hu fails to specifically teach a front cutting ring and a rear cutting ring.
Kellner teaches a front cutting ring (3) and a rear cutting ring (16) (See Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Hu to provide a front and rear cutting ring as taught by Kellner. Doing so would provide further means to ream surfaces of the workpiece.
Claims 1, 3-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN209139934) in view of Nisikawa (US20130136551).
	Regarding claim 1, Hu teaches a cutting tool having a rotational axis, RA, the cutting tool comprising: a cutting ring comprising a cutting head assembly including a leading arm extending radially outwardly from the rotational axis, a trailing arm extending radially outwardly from the rotational axis, and a cutting head supported by the leading arm and the trailing arm (See secondary modified Fig. 2). However, Hu fails to specifically teach guide pad assemblies. 
	Nisikawa teaches guide pad assemblies (1) alternating with cutting assemblies (12A) along the circumference of the cutting tool (See Fig. 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting head assemblies around the cutting tool have an alternation with guide pad assemblies, as taught by Nisikawa. Doing so would stabilize and keep the cutting tool straight during machining operations.
Therefore, from the modification, each guide pad assembly including a leading arm extending radially outwardly from the rotational axis, a trailing arm extending radially outwardly from the rotational axis, RA, and a guide pad head supported by the leading arm and the trailing arm, wherein the trailing arm of a cutting head assembly interconnects with the leading arm of a first, adjacent guide pad assembly (See secondary modified Fig. 2), and wherein the leading arm of the cutting head assembly interconnects with a trailing arm of a second, adjacent guide pad assembly to increase an axial, radial and tangential stiffness of the cutting tool, thereby increasing a stiffness to weight ratio of the cutting tool (See secondary modified Fig. 2 depicting the leading and trailing arms of the cutting head assemblies and guide pad assemblies).


    PNG
    media_image2.png
    902
    1199
    media_image2.png
    Greyscale

Secondary modified Fig. 2 of Hu (CN209139934)

Regarding claim 3, Hu as modified teaches the cutting tool of Claim 1, wherein the leading arm of the cutting head assembly extends radially outward from the rotational axis with a radius of curvature, and wherein the trailing arm of the cutting head assembly extends radially outward from the rotational axis with a radius of curvature. (See secondary modified Fig. 2 depicting the leading arm and trailing arm of the cutting head assembly extending from the rotational axis with a radius of curvature).
Regarding claim 4, Hu as modified teaches the cutting tool of Claim 3, wherein the trailing arm of the cutting head assembly curves in the same direction as a direction of rotation of the cutting tool, and wherein the leading arm of the cutting head assembly curves in an opposite direction as the direction of rotation of the cutting tool (See secondary modified Fig. 2 depicting the direction of curve of the trailing and leading arm of the cutting head assembly with respect to the direction of rotation)
Regarding claim 8, Hu as modified teaches the cutting tool of Claim 1, wherein the cutting tool comprises a reamer (6) (See Fig. 1 depicting the reamer 6 with a peripheral cutting edge 61, which is capable of reaming operations).
Regarding claim 9, Hu as modified teaches the cutting tool of Claim 1, wherein the first, adjacent guide pad assembly is located upstream of the cutting head assembly (See secondary modified Fig. 2 depicting the first, adjacent guide pad assembly upstream the cutting head assembly).
Regarding claim 10, Hu as modified teaches the cutting tool of Claim 9, wherein the second, adjacent guide pad assembly is located downstream of the cutting head assembly (See secondary modified Fig. 2 depicting the second, adjacent guide pad assembly downstream the cutting head assembly).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN209139934) in view of Nisikawa (US20130136551) as applied to claim 1 above, and further in view of Francis (US20140161543).
Regarding claim 5, Hu as modified teaches the cutting tool of Claim 1. However, Hu as modified fails to specifically teach wherein the cutting ring further comprises a central hub and one or more spokes extending radially outward from the central hub to a sleeve member.
Francis teaches wherein the cutting ring further comprises a central hub (18) and one or more spokes (22) extending radially outward from the central hub (18) to a sleeve member (20) (See Fig. 1 depicting the hub 18, spokes 22, and sleeve member 20 and paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Hu to have central hub and spokes connected between the hub and sleeve, as taught by Francis. Doing so would further stiffen the tool for machining operations (See Fig. 1 and paragraph 0013).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN209139934) in view of Nisikawa (US20130136551) as applied to claim 1 above, and further in view of Kellner (DE102009022051).
Regarding claim 6, Hu as modified teaches the cutting tool of Claim 1. However, Hu as modified fails to specifically teach further comprising a second cutting ring including a cutting head assembly including a leading arm extending radially outwardly from the rotational axis, RA, a trailing arm extending radially outwardly from the rotational axis, RA, and a cutting head supported by the leading arm and the trailing arm.
Kellner teaches a first and second cutting ring (See Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Hu as modified to have a second cutting ring as taught by, Kellner. Doing so would provide further means to machine surface of a workpiece.
Therefore, from the modification, Hu as modified teaches a cutting head assembly including a leading arm extending radially outwardly from the rotational axis, RA, a trailing arm extending radially outwardly from the rotational axis, RA, and a cutting head supported by the leading arm and the trailing arm (See secondary modified Fig. 2).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722